TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00506-CV





Thomas Everett Allen, Appellant


v.


Brenda Ann Allen, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 9,062, HONORABLE D. V. HAMMOND, JUDGE PRESIDING





PER CURIAM

	The parties have filed an agreed motion and order for reversal of the trial court's
judgment.  Because of the specificity of the proposed order, the complexity of the issues, and the
need for continuing trial-court supervision noted in the proposed order, this Court finds that the
interests of justice would be better served by reversal and remand so that the trial court charged
with that supervision can render the judgment itself.
	We therefore reverse the trial-court judgment and remand the cause to the trial
court for rendition of judgment pursuant to the agreement of the parties.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Reversed and Remanded on Agreed Motion
Filed:   May 22, 1996
Do Not Publish